Citation Nr: 1514072	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-04 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from December 1959 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

In July 2014, the Board remanded this claim to the RO for additional development.  All requested actions have been completed and the claim is once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current headache disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran is seeking service connection for headaches.  He states he began suffering from headaches during his military service and has experienced headaches on a persistent and recurrent basis since.  

The Veteran's service treatment records are completely silent regarding any complaints, treatment or diagnoses of headaches.  Moreover, the available medical records dated since service also do not provide a diagnosis of headaches.  

However, in compliance with the Board's July 2014 remand directives, a medical nexus opinion was obtained in October 2014 pursuant to the Acceptable Clinical Evidence (ACE) process, which does not require an in-person examination of the Veteran.  The VA examiner provided a diagnosis of headaches and also correctly noted that the Veteran's service treatment records and post-service VA treatment records are completely silent regarding complaints, treatment, or diagnoses of headaches, both in service and since.  As such, the VA examiner concluded it was less likely than not the current headache disorder is due to the Veteran's military service.  However, the Board notes the examiner failed to consider the Veteran's competent reports of in-service headaches and his reports of suffering from persistent and recurrent symptoms since.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, 451 F.3d at 1336.  This deficiency renders the findings of the October 2014 VA examiner incomplete, and the Board accords the opinion no probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

While there is no adequate medical nexus opinion of record, this not fatal to the Veteran's claim.  The Board finds that the competent evidence of record confirms the he has experienced recurrent headaches since his separation from service as he is competent to report the occurrence of headaches since they are within his realm of personal or firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of his statements as the October 2014 VA examiner provided a diagnosis of headaches.  As such, the Board finds his lay  testimony is both competent and credible and, therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, service connection for headaches is warranted. 


ORDER

Service connection for headaches is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


